PER CURIAM.
This .action was brought-.to recover the sum of $47.05 against the defendant, as maker of a check. The check was made payable to the order of H. Wolfert & Co. ■ The fifth allegation of the complaint alleged that Wolfert- indorsed the check and for a valuable -consideration delivery to one Freed, and the sixth allegation in the complaint alleges delivery by Freed to the plaintiff. The answer denied the fifth paragraph of the complaint as to the indorsement and delivery of the check by Wolfert; and also the sixth as to the indorsement and delivery by Freed to the plaintiff. The only proof given upon the trial by the plaintiff was to the effect that it received the check from Freed and that Freed indorsed it. No evidence was given as-to the indorsement by Herman Wolfert, the payee of the check. The plaintiff rested and moved to dismiss the com*157plaint upon that ground, which motion was denied, and defendant excepted. For this failure of proof, the judgment should be reversed.
Judgment reversed, new trial ordered, with costs to the appellant to abide the event. ......